Holderman, J. Claimant seeks to recover the value of a 1966 Ford which he allegedly failed to receive as a trade-in when he sold a 1969 Chevrolet to the State. The State’s purchase order #885910, dated January 21, 1969, was issued to the claimant for a 1969 Chevrolet for the price of $2,347.00 less a trade-in allowance of $1,000.00 for a 1966 Ford. There is no dispute in connection with the purchase order nor its terms. The only issue presented is whether or not the claimant actually received the 1966 Ford that the State agreed to trade in. Claimant delivered the nexv car along with several other new cars to the Department of Agriculture at a State garage. At the time of delivery, he should have picked up the trade-in vehicle. Later, claimant discovered that the 1966 Ford trade-in was missing. He contends here that he never received the trade-in vehicle. Claimant testified that he delivered the new car, along with several others, and that at the time he and his employees picked up several trade-ins. He had a sheet with the State trade-ins listed. As he received a trade-in, he would check it off. It appeared, however, that the 1966 Ford trade-in was never checked off. Claimant actually noticed the missing trade-in some time later. He testified, however, that previously on sales there were delays in getting the trade-in; that often times the trade-in would be located in other parts of the State; and that on occasion they would be wrecked vehicles. The respondent did not offer any evidence to the contrary. The original complaint asked for $1,000.00. The complaint was later amended by raising the amount to $1200.00 with the statement that the later figure was the fair market value of the trade-in item. It is the opinion of this Court that claimant has produced sufficient evidence to establish a prima facie case that the State did not deliver the 1966 Ford trade-in as agreed upon in the purchase order. It is the further opinion of this Court that the sum of $1000.00 is the correct amount that should be allowed to the claimant and an award is therefore entered in said amount of $1000.00.